DETAILED ACTION
This communication is a final office action on the merits on patent application 16/675,385, attorney docket 44015647US02 which has a claimed effective filing date of 11/16/2018 from provisional application 62768523, and is assigned to Applied Materials, Inc. The present application was filed on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent tot eh office action issued 12/4/2020, applicant has canceled claims 2 and 20 and amended claims 1, 5, 8-14, 16, 17 and 19 and added claims 21 and 22.
Claims 1, 3-19, 21 and 22 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) , as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 5 recites, “the one or more features are exposed for a duration of 1 minute to minute.”  There appears to be an upper limit missing.
The following is a quotation of 35 U.S.C. 112(d):
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  3-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (U.S. 6,387,764) in view of Liang et al., (7U.S. 2018/0258533).

As for claim 1,
Curtis teaches a method for filling features formed on a substrate, the method comprising: 
positioning a substrate having one or more features formed in a surface of a material formed on the substrate (“Wafers or substrates with gap fill requirement structures i.e. trench structures and the like…” [co7 ln7]) in a process chamber (“moved into the deposition area of a process chamber housing the injector” [co 7 ln9]); 
exposing the one or more features to at least one precursor (“gases or other silicon source are delivered such that the TEOS diffuses through a boundary layer of ozone as shown in FIGS. 5 and 6, producing a desirable oligomer formation” [co7 ln11]); and 

wherein the gap fill layer comprises at least one of a silicon-containing film or a carbon-containing gap fill layer (SiOx [co7 ln24]).
Curtis does not teach exposing the one or more features to at least one precursor at a pressure of about 5-15 bar. (Curtis teaches “200 Torr to 1200 Torr” [co7 ln5], which equates to about .25-1.5 bar).
However, Liang teaches a deposition in the presence of a precursor at >10 bar.  Liang [0030, 0046].
It would have been obvious to one skilled in the art at the effective filing date of this application use the higher pressure of Liang in the process of Curtis to improve deposition uniformity, and thoroughness of the process. Liang, [0017]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 3,
Curtis in view of Liang makes obvious the method of claim 1, wherein the at least one precursor is at least one silicon- containing precursor (Curtis teaches TEOS [co7 ln11]).

As for claim 4,
Curtis in view of Liang makes obvious the method of claim 3, and Curtis teaches the at least one silicon-containing precursor comprises at least one of silane (SiH4), 

As for claim 5,
Curtis teaches the method of claim 3, but does not teach that one or more features are exposed for a duration of 1 minute to 180 minutes.
However,  It would have been obvious to one of ordinary skill in the art, at the time of invention, to optimize the exposure time of the substrate to the precursor because exposure time is a result dependent variable, which determines the deposition thickness, and the thickness is dependent on the feature geometry. Therefore, one skilled would adjust the time in order to meet the thickness requirements of the deposition for the device. Because the general conditions are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233 (CCPA 1955).  Thus, optimization of the claim would be obvious to one of ordinary skill in the art.

As for claim 6,
Curtis in view of Liang makes obvious the method of claim 1,and it is inherent that the silicon-containing gap fill layer constitutes an amorphous silicon or an amorphous carbon film (Curtis teaches CVD oxide, which is an amorphous film that 

As for claim 7,
Curtis in view of Liang makes obvious method of claim 1, wherein the at least one precursor is at least one carbon-containing precursor. (TEOS of Curtis comprises carbon).

As for claim 8,
Curtis in view of Liang makes obvious the method of claim 7, wherein the at least one carbon-containing precursor comprises at least one of methane (CH4), acetylene (C2H2), propene (C3H6), tetraethyl orthosilicate (Si(OC2H5)4), trimethylamine (TMA), dimethylsilane (C2H8Si), tetramethyldisilane (((CH3)2SiHSiH(CH3)2), hexamethyldisilane ((Si(CH3)3)2), and hexamethyldisiloxane (HMDSO), trisilyl-pentane (C8H19NSi). (TEOS = tetraethyl orthosilicate (Si(OC2H5)4), [co7 ln11].  (Applicant's disclosure has created a genus of functionality between Teos  and the listed group of carbon precursors. Therefore, as the functions are equivalent, in the absence of unexpected results, which have not been disclosed in the disclosure, it would be obvious to substitute TEOS for any of the listed precursors, as one of ordinary skill in the art would know to try functional equivalents.)

As for claim 9,


As for claim 10,
Curtis in view of Liang makes obvious the method of claim 1, wherein the temperature of the process chamber is  150°C to  450C (Curtis teaches 350 to 450.degree. C, [co7 ln25]).

As for claim 11,
Curtis in view of Liang makes obvious the method of claim 10, wherein the temperature of the substrate is 200°C to  800C, (300C - 600C [co7 ln 10]).

As for claim 12,
Curtis teaches a method for filling features formed on a substrate, the method comprising: 
positioning a substrate having one or more features formed in a surface of a material disposed on the substrate (“Wafers or substrates with gap fill requirement structures i.e. trench structures and the like…” [co7 ln7]) in a process chamber (“moved into the deposition area of a process chamber housing the injector” [co 7 ln9]); 
a material disposed over the one or more features and a seam disposed in the material (the nitride is a feature with a seam that is the top of the trench); 

filling the seam with a filling material formed form the at least one precursor  (“producing a desirable oligomer formation which is conducive to void-free gap fill in high aspect ratio vertical to re-entrant sidewall structures” [co7 ln13]), 
the seam filling material comprising at least one of a silicon containing seam filling layer or a carbon containing seam filling layer (SiOx [co7 ln24]).
Curtis does not teach that exposing the material to at least one precursor is at a pressure of about 12 Bar-50 bar (Curtis teaches only “200 Torr to 1200 Torr” [co7 ln5]);
However, Liang teaches a deposition in the presence of a precursor at >10 bar.  Liang [0030, 0046].
It would have been obvious to one skilled in the art at the effective filing date of this application use the higher pressure of Liang in the process of Curtis to improve deposition uniformity, and thoroughness of the process Liang, US 2018/0258533, [0017]). One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 13,
Curtis in view of Liang makes obvious the method of claim 12, Curtis does not teach that exposing the material to at least one precursor is at a pressure of about 12 Bar-20 bar.
However, Liang teaches a deposition in the presence of a precursor at >10 bar.  Liang [0030, 0046].



As for claim 14,
Curtis in view of Liang makes obvious the method of claim 12, and Curtis teaches the filling of the seam heals the seam to form a seam free material.
The method is the same as the claimed methods, so one skilled would expect the resultant device to be the same. The application does not disclose any additional parameters, which heal the seam, so the seamless fill is a discovered property of the method.

As for claim 15,
Curtis in view of Liang makes obvious the method of claim 14, and Curtis teaches the at least one precursor comprises at least one of silane (SiH4), disilane (H6Si2), dichlorosilane (DCS), trisilane (H8Si3), tetrasilane (Si4H1o), tetraethyl orthosilicate (Si(OC2H5)4), trimethylamine (TMA), dimethylsilane (C2H8Si), tetramethyldisilane (((CH3)2SiHSiH(CH3)2), hexamethyldisilane ((Si(CH3)3)2), hexamethyldisiloxane (HMDSO), and trisilyl-pentane (C8H19NSi).(silane may be used [co5 ln32])

As for claim 16,
Curtis in view of Liang makes obvious the method of claim 14, and Curtis teaches the at least one precursor comprises at least one of methane (CH4), acetylene (C2H2), propene (C3H6), tetraethyl orthosilicate (Si(OC2H5)4), trimethylamine (TMA), dimethylsilane (C2H8Si), tetramethyldisilane (((CH3)2SiHSiH(CH3)2), hexamethyldisilane ((Si(CH3)3)2), and hexamethyldisiloxane (HMDSO), trisilyl-pentane (C8H19NSi). (Curtis teaches  TEOS= tetraethyl orthosilicate (Si(OC2H5)4),  [co7 ln11]; Applicant's disclosure has created a genus of functionality between Teos  and the listed group of carbon precursors. Therefore, as the functions are equivalent, in the absence of unexpected results, which have not, been disclosed in the disclosure, it would be obvious to substitute TEOS for any of the listed precursors as one of ordinary skill in the art would know to try functional equivalents.)

As for claim 17,
Curtis in view of Liang makes obvious the method of claim 12, wherein the temperature of the process chamber is 150°C to about 450°C (Curtis teaches 350 to 450.degree. C, [c07 ln25]), and 
wherein the temperature of the substrate is  200°C to  800C. (Curtis teaches 300C-600C co7 ln 10]).

As for claim 18,


As for claim 19,
Curtis in view of Liang makes obvious a method for filling features formed on a substrate, the method comprising: 
flowing a precursor containing at least one of silicon or carbon into a processing region of a processing chamber containing a substrate (substrate is moved into the deposition area of a process chamber housing the injector [co 7 ln9]; “gases or other silicon source are delivered such that the TEOS diffuses through a boundary layer of ozone as shown in FIGS. 5 and 6, producing a desirable oligomer formation” co7 ln11]);
and gap filling a feature or healing a seam disposed on a material disposed on the substrate disposed within the processing region containing the precursor (“producing a desirable oligomer formation which is conducive to void-free gap fill in high aspect ratio vertical to re-entrant sidewall structures” [co7 ln13]).
Curtis does not teach that the pressure of the precursor disposed within the processing region containing the substrate at 5 to 15 bar (“200 Torr to 1200 Torr” [co7 ln5]); 
However, Liang teaches a deposition in the presence of a precursor at >10 bar.  Liang [0030, 0046].
It would have been obvious to one skilled in the art at the effective filing date of this application use the higher pressure of Liang in the process of Curtis to improve 

As for claim 21,
Curtis in view of Liang makes obvious the method of claim 19, wherein a temperature of the substrate is 150°C to 800°C. (Curtis teaches 300C - 600C [co7 ln 10]).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Curtis  in view of Liang in further view of Barron et al (U.S. 5,300,320).

As for claim 22,
Curtis in view of Liang makes obvious the method of claim 19, 
But does not teach that the precursor is heated by a heater before flowing into the processing region.
However, Barron teaches in figure 1, preheating the precursor in a heater (40) before it enters the processing region (46).
It would have been obvious to one skilled in the art at the effective filing date of this application preheat the precursor because it volatiles the precursor. Barron [co5 ln37-44]. One skilled in the art would have combined these elements with a reasonable expectation of success.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN A BODNAR/           Examiner, Art Unit 2893